DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: The “motion feature module” in claims 1-3, 5-8, and 24 (corresponding structure disclosed in at least Paragraph [0033] of the originally-filed Specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 5, 8-11, 16, 17, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eder (US 20150335950 A1), Daly et al. (US 20130165297 A1)[hereinafter “Daly”], and Houmanfar et al. (US 20150133823 A1)[hereinafter “Houmanfar”].
Regarding Claims 1, 9, 10, and 17, Eder discloses a device (and corresponding computer-implemented method and non-transitory machine-readable medium encoded with instructions [See Paragraph [0085].]) mounted in a relation to an exercise apparatus [Paragraph [0035] – “Still referring to FIG. 1, the exercise apparatus 104 can have associated memory, schematically illustrated as memory 128 and one or more processors, schematically shown as processor 130.  The exercise apparatus 104 can also include one or more communications interfaces 140 for communicating with fitness tracking computing system 102.  The exercise apparatus 104 can also have one or more sensors 142 and a user identification system 144, as described in more detail below.”], comprising:
one or more sensors configured to detect motions, wherein the detected motions comprise linear motions, rotations, or a combination of both [Paragraph [0037] – “Utilizing the sensors 142, various data regarding the extension arm assemblies 154 can be obtained by the exercise apparatus 104, and in some instances, provided to the fitness tracking computing system 102.  Example types of data can include extension arm assembly 154 position, movement of the extension arm assembly 154, repetition data, set data (i.e., groupings of repetitions of a particular exercise movement), resistance amount, timing data, travel distance, data regarding the movement and/or position of the shuttle 158, movement of the grips 164, and so forth.”];
a motion feature configured to distinguish whether the exercise apparatus is being used for exercise [Paragraph [0041] – “In one embodiment, once it is determined from the signals received form the sensors 142 that the exercise apparatus 104 is properly configured, the visual display will indicate that exercise can be commenced. When a user performs the exercise, one or more exercise event signals are generated by one or more sensors 142.  These exercise event signals can be received and processed by the processor 130. Using these signals, exercise data can be tracked and logged locally at the exercise apparatus 104 and/or at the fitness tracking computing system 102.”].
Fig. 1 – Processor 130 and memory 128.  See Paragraph [0085].] comprising:
determining a designated exercise of the exercise apparatus [Paragraph [0039] – “Upon receiving the user identification data, the fitness tracking computing system 102 can access one or more record stored in a database 116.  The record in the database 116 can indicate one or more exercise protocols for the user, as well has other fitness related data.  The exercise protocol can comprise, for example, one or more exercises to be performed on the exercise apparatus 104 at a particular resistance level.  The exercise protocol can then be transmitted by the fitness tracking computing system 102 and received by the exercise apparatus 104.  In some embodiments, the fitness tracking computing system 102 can determine the last exercise performed by that user (either at that machine or a different machine) and ask the user if they wish to continue that workout regimen.”];
determining based on the detected motions and time stamps of sensed motions [Paragraph [0019] – “Some example metrics that can be captured by systems, apparatuses, devices, and methods described herein can include time, calories, and repetitions”] an indication of whether there is exercise movement by one or more parts of the exercise apparatus [Paragraph [0041] – “In one embodiment, once it is determined from the signals received form the sensors 142 that the exercise apparatus 104 is properly configured, the visual display will indicate that exercise can be commenced. When a user performs the exercise, one or more exercise event signals are generated by one or more sensors 142.”];
Paragraph [0041] – “When a user performs the exercise, one or more exercise event signals are generated by one or more sensors 142.  These exercise event signals can be received and processed by the processor 130.”]; and
a networking interface [Paragraph [0035] – “The exercise apparatus 104 can also include one or more communications interfaces 140 for communicating with fitness tracking computing system 102.”] configured to transmit the series of motion data to another device in communication with the device [Paragraph [0041] – “Using these signals, exercise data can be tracked and logged locally at the exercise apparatus 104 and/or at the fitness tracking computing system 102.”].
Eder fails to disclose determining whether the detected motions correspond to a designated exercise pattern of the exercise apparatus, wherein the designated exercise pattern of the exercise apparatus comprises a plurality of repetitive exercise cycles, each exercise cycle including at least one direction change in linear or angular motion, and durations of each of the plurality of repetitive exercise cycles being regular based on a timestamp of each detected motion.  However, Daly teaches identifying a user’s exercise pattern based on detected motions and their time stamps, wherein the designated exercise pattern comprises a plurality of repetitive exercise cycles, each exercise cycle including at least one direction change in linear or angular motion, and durations of each of the plurality of repetitive exercise cycles being regular based on timestamps of each detected motion [See the determination of cadence at Fig. 6 and Paragraphs [0084]-[0086].  Foot and leg movements during treadmill use being “a plurality of repetitive exercise cycles, each exercise cycle including at least one direction change in linear or angular motion.”].  It would have been obvious to perform such a step when determining that a person is performing a designated exercise because doing so would have been advantageous in that it would have allowed for identifying motions that are not actually exercise and excluding them from analysis (i.e., someone bumped into the exercise machine) and resulting in a data set that more closely correlates to a user’s actual exercise.
Although Eder does not explicitly teach that the one or more sensors determine that a full cycle of motion is to be completed when there is a change in direction, Eder does teach the monitoring of both exercise repetitions and sets [Paragraph [0037] – “Utilizing the sensors 142, various data regarding the extension arm assemblies 154 can be obtained by the exercise apparatus 104, and in some instances, provided to the fitness tracking computing system 102.  Example types of data can include extension arm assembly 154 position, movement of the extension arm assembly 154, repetition data, set data (i.e., groupings of repetitions of a particular exercise movement), resistance amount, timing data, travel distance, data regarding the movement and/or position of the shuttle 158, movement of the grips 164, and so forth.”] and discloses a number of exercise devices in which the repetitions would correspond to a back-and-forth action [See the group of devices on the right side of Fig. 6.].  Houmanfar teaches that such types of exercise correspond to a change in direction in exercise data [Paragraph [0042] – “FIG. 3 shows the joint angles' position, velocity, and acceleration for one repetition time series.”  Especially, see Fig. 3(b).].  It would have been obvious to track the exercise repetitions by looking to changes in direction of exercise 

Regarding Claim 2, Eder discloses that the device is embedded in or attached to the one or more parts of the exercise apparatus [See Fig. 1.].

Regarding Claim 5, Eder discloses that the series of motion data comprises one or more of: time stamps of the motions, a direction of the motions, a number of direction changes in the motions, duration of motions in each direction, applied force, acceleration, and a distance and angle of the motions [Paragraph [0037] – “Utilizing the sensors 142, various data regarding the extension arm assemblies 154 can be obtained by the exercise apparatus 104, and in some instances, provided to the fitness tracking computing system 102.  Example types of data can include extension arm assembly 154 position, movement of the extension arm assembly 154, repetition data, set data (i.e., groupings of repetitions of a particular exercise movement), resistance amount, timing data, travel distance, data regarding the movement and/or position of the shuttle 158, movement of the grips 164, and so forth.”].

Regarding Claims 8 and 16, Eder discloses that the another device in communication with the exercise apparatus comprises a computing device associated Fig. 1 – Fitness tracking computing system 102].

Regarding Claim 11, Eder discloses that the motions are detected by at least one of an accelerometer, a gyroscope, a pressure sensor, a photo-electrical sensor [Paragraph [0040] – “In some embodiments the sensors 142 can include one or more optical sensors (i.e., cameras)”], a magnetic-electrical sensor [Paragraph [0043] – “The sensor 242 can be any type of suitable sensor or collection of sensors, such a proximity sensor, a rotary encoder, and so forth.”], a mechanical trigger, and a general-purpose input/output circuit [Fig. 1 – Sensors 142Paragraph [0043] – “The sensor 242 can be any type of suitable sensor or collection of sensors, such a proximity sensor, a rotary encoder, and so forth.”].

Regarding Claims 22 and 23, Daly discloses that one or more thresholds are utilized in the determination of whether the detected motions correspond to a designated exercise pattern of the exercise apparatus [Paragraphs [0099]-[0100]].

Regarding Claim 24, Eder discloses, in response to not determining that the detected motions correspond to the designated exercise pattern, not collecting a series of motion data from the exercise apparatus [Paragraph [0041] – “In one embodiment, once it is determined from the signals received form the sensors 142 that the exercise apparatus 104 is properly configured, the visual display will indicate that exercise can be commenced. When a user performs the exercise, one or more exercise event signals are generated by one or more sensors 142.”].

Claims 3, 6, 13, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eder (US 20150335950 A1), Daly et al. (US 20130165297 A1)[hereinafter “Daly”], Houmanfar et al. (US 20150133823 A1)[hereinafter “Houmanfar”], and Kashyap (US 20180050234 A1).
Examiner's Note:  Claim 3 is interpreted to require each of the recited elements because the language in the Claim does not recite the elements in alternative fashion (Claims 11 and 18 recite the phrase “at least one of” and thus is not interpreted in this manner).
Regarding Claim 3, Eder discloses that the one or more sensors include a photo-electrical sensor [Paragraph [0040] – “In some embodiments the sensors 142 can include one or more optical sensors (i.e., cameras)”], a magnetic-electrical sensor [Paragraph [0043] – “The sensor 242 can be any type of suitable sensor or collection of sensors, such a proximity sensor, a rotary encoder, and so forth.”], and a general-purpose input/output circuit [Fig. 1 – Sensors 142Paragraph [0043] – “The sensor 242 can be any type of suitable sensor or collection of sensors, such a proximity sensor, a rotary encoder, and so forth.”].
	Eder fails to disclose that the one or more sensors comprise an accelerometer, a gyroscope, a pressure sensor, and a mechanical trigger.  However, Kashyp discloses an Exercise Management System [Abstract] including such sensors which measure exercise data produced by a user’s exercises [Paragraph [0098] – “There may be one or more sensors 280 having a communication connection 281 (e.g., a data/control bus) for example, an accelerometer 282, a gyroscope 284, a weight and/or tension meter 286, a pulse meter 288, and/or a proximity 290.  These sensors 280 connect to the computer 260 using sensor communication protocols as described in the sensor protocol section above.  The active sensor link 106A may be mounted on fitness equipment like treadmills, cross trainers, weight machines, free weights (e.g., dumbbell, barbell) where the sensors 280 may be used to measure exercise information like weight lifted, number of sets, number of repetitions, exercise duration, etc.”].  It would have been obvious to use such sensors to monitor a user’s exercise because doing so would have allowed for measuring relevant exercise parameters for the user.

Regarding Claim 6, Eder discloses that the process further comprises:
processing the collected series of motion data to generate exercise data, the exercise data comprising a number of exercise cycles and aggregated exercise metrics based on the series of motion data including applied force, and the distance and angle of the motions in each exercise cycles; and transmitting the generated exercise data to the another device in communication with the exercise apparatus [Paragraph [0037] – “Utilizing the sensors 142, various data regarding the extension arm assemblies 154 can be obtained by the exercise apparatus 104, and in some instances, provided to the fitness tracking computing system 102.  Example types of data can include extension arm assembly 154 position, movement of the extension arm assembly 154, repetition data, set data (i.e., groupings of repetitions of a particular exercise movement), resistance amount, timing data, travel distance, data regarding the movement and/or position of the shuttle 158, movement of the grips 164, and so forth.”].
Eder fails to disclose that the exercise data comprises acceleration.  However, Kashyp discloses an Exercise Management System [Abstract] including sensors which measure acceleration data produced by a user’s exercises [Paragraph [0098] – “There may be one or more sensors 280 having a communication connection 281 (e.g., a data/control bus) for example, an accelerometer 282, a gyroscope 284, a weight and/or tension meter 286, a pulse meter 288, and/or a proximity 290.  These sensors 280 connect to the computer 260 using sensor communication protocols as described in the sensor protocol section above.  The active sensor link 106A may be mounted on fitness equipment like treadmills, cross trainers, weight machines, free weights (e.g., dumbbell, barbell) where the sensors 280 may be used to measure exercise information like weight lifted, number of sets, number of repetitions, exercise duration, etc.”].  It would have been obvious to use such a sensor to monitor a user’s exercise because doing so would have allowed for measuring relevant exercise parameters for the user.

Regarding Claim 13, Eder discloses that the series of motion data comprises one or more of: time stamps of the motions, a direction of the motions, a number of direction changes in the motions, duration of motions in each direction, applied force, and a distance and angle of the motions [Paragraph [0037] – “Utilizing the sensors 142, various data regarding the extension arm assemblies 154 can be obtained by the exercise apparatus 104, and in some instances, provided to the fitness tracking computing system 102.  Example types of data can include extension arm assembly 154 position, movement of the extension arm assembly 154, repetition data, set data (i.e., groupings of repetitions of a particular exercise movement), resistance amount, timing data, travel distance, data regarding the movement and/or position of the shuttle 158, movement of the grips 164, and so forth.”].
Eder fails to disclose that the exercise data comprises acceleration.  However, Kashyp discloses an Exercise Management System [Abstract] including sensors which measure acceleration data produced by a user’s exercises [Paragraph [0098] – “There may be one or more sensors 280 having a communication connection 281 (e.g., a data/control bus) for example, an accelerometer 282, a gyroscope 284, a weight and/or tension meter 286, a pulse meter 288, and/or a proximity 290.  These sensors 280 connect to the computer 260 using sensor communication protocols as described in the sensor protocol section above.  The active sensor link 106A may be mounted on fitness equipment like treadmills, cross trainers, weight machines, free weights (e.g., dumbbell, barbell) where the sensors 280 may be used to measure exercise information like weight lifted, number of sets, number of repetitions, exercise duration, etc.”].  It would have been obvious to use such a sensor to monitor a user’s exercise because doing so would have allowed for measuring relevant exercise parameters for the user.

Regarding Claim 14, Eder discloses that the generated exercise data comprises: a number of exercise cycles and aggregated exercise metrics based on the series of motion data including applied force, acceleration, and the distance and angle of the motions in each exercise cycles [Paragraph [0037] – “Utilizing the sensors 142, various data regarding the extension arm assemblies 154 can be obtained by the exercise apparatus 104, and in some instances, provided to the fitness tracking computing system 102.  Example types of data can include extension arm assembly 154 position, movement of the extension arm assembly 154, repetition data, set data (i.e., groupings of repetitions of a particular exercise movement), resistance amount, timing data, travel distance, data regarding the movement and/or position of the shuttle 158, movement of the grips 164, and so forth.”].
Eder fails to disclose that the exercise data comprises acceleration.  However, Kashyp discloses an Exercise Management System [Abstract] including sensors which measure acceleration data produced by a user’s exercises [Paragraph [0098] – “There may be one or more sensors 280 having a communication connection 281 (e.g., a data/control bus) for example, an accelerometer 282, a gyroscope 284, a weight and/or tension meter 286, a pulse meter 288, and/or a proximity 290.  These sensors 280 connect to the computer 260 using sensor communication protocols as described in the sensor protocol section above.  The active sensor link 106A may be mounted on fitness equipment like treadmills, cross trainers, weight machines, free weights (e.g., dumbbell, barbell) where the sensors 280 may be used to measure exercise information like weight lifted, number of sets, number of repetitions, exercise duration, etc.”].  It would have been obvious to use such a sensor to monitor a user’s exercise because doing so would have allowed for measuring relevant exercise parameters for the user.

Regarding Claim 19, Eder discloses that the series of motion data comprises one or more of: time stamps of the motions, a direction of the motions, a number of direction changes in the motions, duration of motions in each direction, applied force, Paragraph [0037] – “Utilizing the sensors 142, various data regarding the extension arm assemblies 154 can be obtained by the exercise apparatus 104, and in some instances, provided to the fitness tracking computing system 102.  Example types of data can include extension arm assembly 154 position, movement of the extension arm assembly 154, repetition data, set data (i.e., groupings of repetitions of a particular exercise movement), resistance amount, timing data, travel distance, data regarding the movement and/or position of the shuttle 158, movement of the grips 164, and so forth.”].
Eder fails to disclose that the exercise data comprises acceleration.  However, Kashyp discloses an Exercise Management System [Abstract] including sensors which measure acceleration data produced by a user’s exercises [Paragraph [0098] – “There may be one or more sensors 280 having a communication connection 281 (e.g., a data/control bus) for example, an accelerometer 282, a gyroscope 284, a weight and/or tension meter 286, a pulse meter 288, and/or a proximity 290.  These sensors 280 connect to the computer 260 using sensor communication protocols as described in the sensor protocol section above.  The active sensor link 106A may be mounted on fitness equipment like treadmills, cross trainers, weight machines, free weights (e.g., dumbbell, barbell) where the sensors 280 may be used to measure exercise information like weight lifted, number of sets, number of repetitions, exercise duration, etc.”].  It would .

Claims 7, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eder (US 20150335950 A1), Daly et al. (US 20130165297 A1)[hereinafter “Daly”], Houmanfar et al. (US 20150133823 A1)[hereinafter “Houmanfar”], and Oteman (US 20150065301 A1).
	Regarding Claims 7, 15, and 20, Eder fails to disclose an energy harvest mechanism configured to convert the motions of the exercise apparatus to electrical power for charging the device.
	However, Oteman discloses exercise equipment that is configured to generate electrical power [Paragraph [0037] – “The present disclosure relates to an energy harvester system for use with an exercise device.  In particular, the energy harvester system produces output power which is suitable for an electronics load that can be used in strength training equipment, including, but not limited to, LCD and LED displays, microcontrollers, memory devices, sensors and wireless communication electronics.  A typical use of electronics and strength exercise equipment is for a fitness feedback system.  The energy harvester system relies on two modes of operation.  In the first mode (kinetic harvesting mode), the energy harvester system converts kinetic energy due to the motion of the exercise equipment into electrical energy.”].  It would have been obvious to use such technology in combination with the exercise equipment of Eder because doing so would have eliminated the need to provide a separate power source.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    201
    782
    media_image1.png
    Greyscale
…

    PNG
    media_image2.png
    523
    785
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    267
    786
    media_image3.png
    Greyscale

Examiner’s Response:
	Daly is not relied on for disclosing this limitation.  Rather, Eder teaches only gathering exercise data when exercise is being performed [Paragraph [0041] – “In one embodiment, once it is determined from the signals received form the sensors 142 that the exercise apparatus 104 is properly configured, the visual display will indicate that exercise can be commenced. When a user performs the exercise, one or more exercise event signals are generated by one or more sensors 142.  These exercise event signals can be received and processed by the processor 130. Using these signals, exercise data can be tracked and logged locally at the exercise apparatus 104 and/or at the fitness tracking computing system 102.”].

Applicant argues:

    PNG
    media_image4.png
    482
    786
    media_image4.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Eder explicitly teaches that the condition for generating the exercise event signals is that “a user performs the exercise” [Paragraph [0041] – “When a user performs the exercise, one or more exercise event signals are generated by one or more sensors 142.”].  It would have been obvious to determine an exercise pattern as taught by Daly when generating the exercise event 

Applicant argues:

    PNG
    media_image5.png
    199
    784
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    312
    783
    media_image6.png
    Greyscale

Examiner’s Response:
	The Examiner agrees that Eder does not teach a designated exercise pattern.  However, Eder does teach a designated exercise [Paragraph [0039] – “Upon receiving the user identification data, the fitness tracking computing system 102 can access one or more record stored in a database 116.  The record in the database 116 can indicate one or more exercise protocols for the user, as well has other fitness related data.  The exercise protocol can comprise, for example, one or more exercises to be performed on the exercise apparatus 104 at a particular resistance level.  The exercise protocol can then be transmitted by the fitness tracking computing system 102 and received by the exercise apparatus 104.  In some embodiments, the fitness tracking computing system 102 can determine the last exercise performed by that user (either at that machine or a different machine) and ask the user if they wish to continue that workout regimen.”].  It would have been obvious to determine an exercise pattern as taught by Daly when generating the exercise event signals in order to ensure that actual exercise events of the designated exercise are being detected.  Doing so would have been advantageous in that it would have allowed for identifying motions that are not actually exercise and excluding them from analysis (i.e., someone bumped into the exercise machine) and resulting in a data set that more closely correlates to a user’s actual exercise.  Doing so would also account for other types of exercise motions that do not correspond to the designated exercise such as warm-up and cool-down periods, exercise breaks, rest periods, etc.

Applicant argues:

    PNG
    media_image7.png
    424
    791
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    234
    788
    media_image8.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Eder explicitly teaches that the condition for generating the exercise event signals is that “a user performs the exercise” [Paragraph [0041] – “When a user performs the exercise, one or more exercise event signals are generated by one or more sensors 142.”].  Further, the designated exercise taught by Eder takes the form of more than simply a determination of the last exercise performed by a user and includes a specified exercise to be performed [Paragraph [0039] – “Upon receiving the user identification data, the fitness tracking computing system 102 can access one or more record stored in a database 116.  The record in the database 116 can indicate one or more exercise protocols for the user, as well has other fitness related data.  The exercise protocol can comprise, for example, one or more exercises to be performed on the exercise apparatus 104 at a particular resistance level.  The exercise protocol can then be transmitted by the fitness tracking computing system 102 and received by the exercise apparatus 104.  In some embodiments, the fitness tracking computing system 102 can determine the last exercise performed by that user (either at that machine or a different machine) and ask the user if they wish to continue that workout regimen.”].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rolley (US 20140330408 A1) – See Abstract – “The processor also determines a planned exercise sequence associated with the patron exercise session as a function of 

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865